TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-11-00257-CR



                                  Daniel Arriaga III, Appellant

                                                  v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
      NO. D-1-DC-10-204489, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Daniel Arriaga, III seeks to appeal from a February 2, 2011 judgment of conviction

for aggravated assault against a public servant. However, the trial court certified that Arriaga waived

the right of appeal. See Tex. R. App. P. 25.2(d). Arriaga and his counsel signed the certification.

               Further, Arriaga’s attempted notice of appeal is untimely. Sentence was imposed on

February 2, 2011. No motion for new trial was filed, thus the deadline for perfecting appeal was

March 4, 2011. See Tex. R. App. P. 26.2(a)(1). Arriaga’s notice of appeal was filed on April 13,

2011. There was no request for extension of time to file the notice of appeal. See Tex. R. App.

P. 26.3. Additionally, there is no indication that notice of appeal was properly mailed to the

district clerk within the time prescribed by rule 26.2(a). See Tex. R. App. P. 9.2(b).
               Under the circumstances, we lack jurisdiction over Arriaga’s appeal and therefore

dismiss it for want of jurisdiction. See Tex. R. App. P. 25.2(d); Slaton v. State, 981 S.W.2d 208, 210

(Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).




                                               Jeff Rose, Justice

Before Justices Puryear, Pemberton and Rose

Dismissed for Want of Jurisdiction

Filed: May 19, 2011

Do Not Publish




                                                  2